Citation Nr: 0529876	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2000 and July 2001 rating decisions by the 
RO in Buffalo, New York that, in pertinent part, denied 
service connection for hearing loss of the right ear.

There is another issue which is not currently before the 
Board.  In an April 2005 rating decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. 
§ 1151.  The veteran was notified of this decision in April 
2005, and he submitted a notice of disagreement in May 2005.  
A statement of the case was issued in June 2005.  As a 
substantive appeal has not been received from the veteran 
regarding this issue, the issue is not in current appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2005).

In September 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, the veteran's service records reflect that he 
served as a field artillery crewman.  Service medical records 
reflect that he was treated for bilateral otitis media in 
April 1975.  Post-service records reflect that he was 
diagnosed with non-organic hearing loss of the right ear in 
October 1985.  Subsequently, he has been diagnosed with mixed 
hearing loss of the right ear (in April 1994), and 
sensorineural hearing loss of the right ear (in November 
1999).  The veteran has reported a continuity of 
symptomatology since service.  The Board finds that the 
record does not contain sufficient information, and that a VA 
examination is necessary to make a decision on this claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  
The RO should schedule the veteran for a VA examination to 
determine the nature and etiology of any current hearing loss 
of the right ear.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a VA ear, nose, and throat (ENT) 
examination and audiology examination, to 
determine the nature, severity, and 
etiology of any current hearing loss of 
the right ear.  All necessary testing, 
including audiometric tests, should be 
performed.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.

The examiner is requested to obtain a 
detailed history of in-service and post-
service noise exposure.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that any current 
hearing loss of the right ear is related 
to military service.  A complete 
rationale for any opinion expressed 
should be included in the report.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for hearing loss of 
the right ear.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case, with consideration 
of all additional evidence received since 
the June 2005 supplemental statement of 
the case, and the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

